DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application incorrectly claims priority to application 15/851,258, however this appears to be a typographical error and was intended to recite priority as a continuation to application 15/851,248.  A corrected Application Data Sheet is required to correct the erroneous continuation data. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
12. (Currently Amended) A combined OCT and camera system comprised of:
an OCT system with an array of optical sources and a long beam splitter,
at least one actuator that translates the OCT system in a lateral direction thereby acquiring multiple depth scans of a target, 

a camera which detects light scattered due to frustrated total internal reflection, where such frustration of total internal reflection is due to target contact with said target contact surface, where said camera is transparent at the wavelength of said OCT system and where the OCT probe beam is directed through said transparent camera[[.]], and 
OCT depth scans and an image of the target are acquired.

Allowable Subject Matter
Claims 12-16 are allowed.
	As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “a camera which detects light scattered due to frustrated total internal reflection, where such frustration of total internal reflection is due to target contact with said target contact surface, where said camera is transparent at the wavelength of said OCT system and where the OCT probe beam is directed through said transparent camera, and OCT depth scans and an image of the target are acquired”, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN

Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886